Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 30, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  162545                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  JOHN O’BRIEN,                                                                                         Elizabeth M. Welch,
            Plaintiff,                                                                                                Justices

  v                                                                 SC: 162545
  BOARD OF LAW EXAMINERS,
           Defendant.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered, and
  relief is DENIED, because the Court is not persuaded that it should grant the requested
  relief.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 30, 2021
           t0322
                                                                               Clerk